Title: To James Madison from Daniel Carroll Brent, 21 August 1807
From: Brent, Daniel Carroll
To: Madison, James



Dear Sir
Was: August 21. 1807.

Agreeably to your directions I forward herewith a Certificate of Archibald M. Cock’s appointment to the agency at Martinique, and a letter of Instructions to him, for your Signature.  I forward also a letter from the Chairman of a Public meeting to you, (all that there is for this mail) enclosing a Packet for the President of the U. States.  I have sent, under a flying seal, a Duplicate of the letter from the Department of State to Jn. Price &  Pratt, Ghent Island, to the Post Master at Centerville, his being stated to be the nearest Post Office to Ghent Island, with a request to him to have it forwarded without delay, and to give us any Information, himself, that he may be able to collect concerning John Strachan, the Seaman in question.  I have informed Mr. Morton, according to your desire, that his papers were forwarded to Phila. before the date of his letter.  I have the Honor to be, Dr. Sir, with perfect Respect, Your Obed: & faithful Servt.

Danl. Brent.

